IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                        STATE V. DUARTE


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                V.

                              ALEJANDRO R. DUARTE, APPELLANT.


                             Filed March 29, 2022.    No. A-21-644.


        Appeal from the District Court for Sarpy County: GEORGE A. THOMPSON, Judge, on appeal
thereto from the County Court for Sarpy County: TODD J. HUTTON, Judge. Judgment of District
Court affirmed.
       Patrick J. Boylan, Chief Deputy Sarpy County Public Defender, for appellant.
       Douglas J. Peterson, Attorney General, and Austin N. Relph for appellee.


       MOORE, BISHOP, and ARTERBURN, Judges.
       ARTERBURN, Judge.
                                       INTRODUCTION
        Alejandro R. Duarte appeals from an order of the district court for Sarpy County affirming
the decision of the county court which overruled his motion to suppress and subsequently found
him guilty of driving under the influence of alcohol, second offense, and making an improper turn.
On appeal, Duarte argues that the district court erred by affirming the county court’s decisions to
overrule his motion to suppress and finding sufficient evidence to convict him of the charged
offenses. Upon our review, we affirm the decision of the district court which affirmed the county
court’s decisions to overrule the motion to suppress and to convict Duarte.




                                               -1-
                                          BACKGROUND
         On January 9, 2020, the State filed a criminal complaint charging Duarte with two offenses:
driving under the influence, second offense, a Class W misdemeanor, and making an improper
turn, a traffic infraction. On March 6, Duarte filed a motion to suppress any evidence related to the
stop of his vehicle by law enforcement. Specifically, Duarte alleged that the police officer who
stopped his vehicle could not effectuate the traffic stop because the police officer was outside of
his primary jurisdiction and had no probable cause to stop Duarte, all contrary to Duarte’s rights
under the constitutions of both the United States and Nebraska.
         On June 11, 2020, the county court held a hearing on Duarte’s motion to suppress. At the
hearing, the State called Officer Brian Malone, a police officer with the city of Papillion, Nebraska,
to testify.
         Malone testified that on December 28, 2019, he conducted a traffic stop of Duarte’s vehicle
after observing the driver of the vehicle conduct an improper right-hand turn while within Papillion
city limits. Specifically, Malone explained that he observed Duarte’s vehicle turn right out of a
restaurant parking lot eastbound onto Giles Road. The vehicle turned directly into the left lane of
Giles Road, failing to remain in the lane nearest the curb. Malone testified that he observed the
vehicle to move into the left turn lane in order to turn north onto 72d Street. In Malone’s estimation,
there was 100 to 200 feet between the point where Duarte entered Giles Road and the intersection
of 72d and Giles.
         Malone testified that after observing the vehicle make the right turn and the subsequent left
turn onto 72d Street, he began following the vehicle north. He acknowledged that once the vehicle
was proceeding north out of the intersection the vehicle was in La Vista, Nebraska. As a result,
when he was following the vehicle, he was no longer in Papillion, but was in La Vista. Malone
continued to follow the vehicle for approximately 1 minute or ½ mile. While following the vehicle,
Malone observed the driver of the vehicle drive in excess of the speed limit and change lanes
without first signaling. Malone explained that in his initial report he did not note that he observed
Duarte to be driving in excess of the posted speed limit once he turned north on 72d Street. He
further explained that his knowledge of the vehicle’s speed was based upon his vehicle maintaining
the speed limit and Duarte’s vehicle “pulling away” from him. As a result of his observations,
Malone conducted a traffic stop of the vehicle. Malone acknowledged that the traffic stop
ultimately occurred in the city of La Vista, Nebraska. The La Vista Police Department has primary
jurisdiction in the city of La Vista. Malone was an officer employed by the Papillion Police
Department. After identifying Duarte, Malone detected the odor of alcohol “emitting from the
vehicle” and conducted an investigation to determine whether Duarte was driving under the
influence. Subsequent to that investigation, Duarte was arrested for driving under the influence.
         On October 5, 2020, the county court denied Duarte’s motion to suppress. In its order, the
county court explained that Malone observed Duarte to make an improper right-hand turn in
violation of Neb. Rev. Stat. § 60-6,159 (Reissue 2010). The court also noted that Malone later
observed Duarte make an improper lane change by changing lanes without signaling. The county
court further explained that Malone followed Duarte north beyond his primary jurisdiction into the
adjacent city of La Vista, where he observed Duarte driving in excess of the posted speed limit.
The county court found that based upon the traffic violations, the officer had probable cause to



                                                 -2-
stop Duarte’s vehicle and that the stop was lawful. The county court found that the traffic stop was
also lawful pursuant to Neb. Rev. Stat. § 29-215(2)(b) (Reissue 2016) because the officer had been
in fresh pursuit of Duarte for less than 1 minute and was only about ½ mile into La Vista after
observing Duarte make his illegal right-hand turn in Papillion. The court noted that pursuant to
§ 29-215(2)(b), an officer may, in a fresh pursuit apprehend a person suspected of committing a
misdemeanor or traffic violation, anywhere within 25 miles of the officer’s primary jurisdiction
and there arrest and detain.
        A bench trial was held on January 21, 2021. At the start of trial, Duarte renewed his
objection to the evidence related to the motion to suppress. The court again overruled the
evidentiary objection. Our record does not include any testimony that was adduced at trial.
However, exhibits received at trial included the footage from Malone’s body camera and is
included in our record. At the sentencing hearing, there is an indication that Duarte made an oral
motion for a directed verdict, which was taken under advisement. Duarte was ultimately found
guilty of both charges by the county court on February 18, 2021.
        Sentencing was held on February 25, 2021. The county court sentenced Duarte to a term
of probation of 18 months and imposed a fine of $500 on the second-offense DUI charge. In
addition, the county court ordered Duarte’s driver’s license to be revoked for 18 months. He was
sentenced to a $25 fine for making the improper turn.
        Duarte timely appealed his convictions and sentences to the district court. In his statement
of errors, Duarte asserted that the county court erred in overruling his motion to suppress because
there was not probable cause for Malone to initiate the traffic stop and because Malone was not
within his primary jurisdiction when he stopped Duarte’s vehicle. Duarte also asserted that the
county court erred when it found that Malone could conduct a legal traffic stop outside of his
primary jurisdiction because there was no certified copy of an interlocal agreement admitted into
evidence. Finally, Duarte asserted that because the evidence from the traffic stop should have been
excluded, there was insufficient evidence to support his convictions.
        On July 7, 2021, the district court entered an order affirming the decision of the county
court. The district court agreed with the county court that Malone had probable cause to initiate a
traffic stop. The district court found that it was “unquestioned” that Malone observed Duarte
commit a traffic violation in Papillion and then followed Duarte and effectuated a traffic stop. It
found that Malone’s actions were justified under § 29-215(2)(b) because the distance between the
location of the infraction and traffic stop was less than 25 miles. The district court noted that
Malone testified regarding the geographic locations of the cities, the streets he traveled, the
direction he proceeded, and the time elapsed, which provided circumstantial evidence of the
boundaries of the cities.
        Duarte now appeals to this court.
                                   ASSIGNMENTS OF ERROR
        Duarte assigns and argues that the district court erred in affirming the county court’s ruling
that there was probable cause for Malone to conduct a traffic stop of Duarte and in affirming the
county court’s ruling that Malone was authorized to make a traffic stop outside his primary
jurisdiction. Finally, Duarte argues that the district court erred in affirming the county court’s
decision to convict Duarte of both charges.


                                                -3-
                                    STANDARD OF REVIEW
        In an appeal of a criminal case from the county court, the district court acts as an
intermediate court of appeals, and its review is limited to an examination of the record for error or
abuse of discretion. State v. McGinn, 303 Neb. 224, 928 N.W.2d 391 (2019). Both the district court
and a higher appellate court generally review appeals from county court for errors appearing on
the record. Id. When reviewing a judgment for errors appearing on the record, an appellate court’s
inquiry is whether the decision conforms to the law, is supported by competent evidence, and is
neither arbitrary, capricious, nor unreasonable. Id. When deciding appeals from criminal
convictions in county court, we apply the same standards of review that we apply to decide appeals
from criminal convictions in district court. Id.
        In reviewing a trial court’s ruling on a motion to suppress based on a claimed violation of
the Fourth Amendment, we apply a two-part standard of review. Regarding historical facts, we
review the trial court’s findings for clear error. State v. Andera, 307 Neb. 686, 950 N.W.2d 102
(2020). But whether those facts trigger or violate Fourth Amendment protections is a question of
law that we review independently of the trial court’s determination. State v. Andera, supra.
                                            ANALYSIS
Probable Cause for Initial Traffic Stop.
         Duarte asserts that there was not probable cause for Malone to initiate the traffic stop.
However, the State argues that Malone had probable cause to initiate the traffic stop because he
observed Duarte to make an improper turn in Papillion. A traffic violation, no matter how minor,
creates probable cause to stop the driver of a vehicle. State v. Nolan, 283 Neb. 50, 807 N.W.2d
520 (2012). Under § 60-6,159(1), the approach for a right turn shall be made as close as practicable
to the right-hand curb or edge of the roadway. Duarte concedes that his right-hand turn was not
made to the lane that was next to the right-hand curb or edge of the roadway. Rather, he argues
that it was not practicable for him to turn into that lane because he needed to turn left soon after
the right-hand turn.
         In determining whether the government’s intrusion into a motorist’s Fourth Amendment
interests was reasonable, the question is not whether the officer issued a citation for a traffic
violation or whether the State ultimately proved the violation. State v. Draganescu, 276 Neb. 448,
755 N.W.2d 57 (2008). Rather, a stop of a vehicle is objectively reasonable when the officer has
probable cause to believe that a traffic violation has occurred. Id. If an officer has probable cause
to stop a violator, the stop is objectively reasonable. Id. Probable cause for a traffic stop merely
requires that the facts available to the officer would cause a reasonably cautious person to believe
that the suspect has committed an offense; it does not demand any showing that this belief be
correct or more likely true than false. State v. Au, 285 Neb. 797, 829 N.W.2d 695 (2013).
         It is clear that Malone possessed facts from which it was reasonable to believe Duarte
committed a traffic violation, and the county court properly denied Duarte’s motion to suppress.
Duarte concedes that he turned into the incorrect lane; however, he asserts that it was impracticable
given the nature of his travel plan. Duarte’s argument is without merit. Malone did not need to
make an assessment of the practicability of the turn prior to initiating the traffic stop. Rather, the
State needed only show that a reasonably cautious person would believe that Duarte committed


                                                -4-
the offense. Malone’s observation of Duarte turning into the incorrect lane was sufficient for this
belief. Accordingly, we affirm the decision of the district court affirming the decision of the county
court finding that Malone had probable cause to stop Duarte.
Traffic Stop Outside of Malone’s Primary Jurisdiction.
         Duarte argues that his traffic stop was unlawful because Malone was outside of his primary
jurisdiction when he made the traffic stop. He further argues that there was not credible evidence
of the boundary lines between the jurisdictions and that the State did not offer a copy of an
interlocal agreement between the cities of Papillion and La Vista that would allow officers from
one jurisdiction to stop a vehicle in the other.
         Under § 29-215, a Nebraska law enforcement officer who is beyond his or her primary
jurisdiction, has in certain situations the power and authority to enforce the laws of Nebraska or to
perform the functions of his or her office, including the authority to arrest and detain suspects. Any
law enforcement officer, “if in a fresh attempt to apprehend a person suspected of committing a
misdemeanor or a traffic infraction, may follow such person anywhere in an area within
twenty-five miles of the boundaries of the law enforcement officer’s primary jurisdiction, and there
arrest and detain such person.” § 29-215(2)(b).
         Here, the original traffic infraction, an illegal turn, observed by Malone indisputably
occurred within the city limits of Papillion. As a police officer with the Papillion Police
Department, Malone has primary jurisdiction within the city limits of Papillion. He began to follow
Duarte in Papillion after observing Duarte’s turn. Malone testified that he only followed Duarte
for approximately ½ mile and only for 1 minute prior to initiating the traffic stop. He acknowledged
that the traffic stop occurred in La Vista, but it is clear that Malone was within 25 miles of his
primary jurisdiction when he made the traffic stop. Accordingly, we find that pursuant to
§ 29-215(2)(b), there was no error in the county court’s determination that Malone had jurisdiction
to initiate a traffic stop of Duarte. Nor did the district court err in affirming the county court’s
decision.
         Duarte’s argument about the failure to produce an interlocal agreement between the cities
of Papillion and La Vista stems from § 29-215(2)(d), which provides a separate basis for a law
enforcement officer outside his or her primary jurisdiction to arrest and detain when the
municipality or county of the officer’s primary jurisdiction enters into an interlocal cooperation
agreement with another jurisdiction to provide law enforcement services. However, such an
interlocal agreement is not necessary when an arrest is made pursuant to § 29-215(2)(b). Therefore,
Duarte’s argument in this regard need not be addressed further given our resolution of the
jurisdiction issue under § 29-215(2)(b).
         Finally, the State alternatively argues that even if Malone did not have jurisdiction to
conduct the traffic stop, suppression of the evidence would not be an appropriate remedy. See State
v. Knutson, 288 Neb. 823, 852 N.W.2d 307 (2014). Since we have found that the traffic stop herein
was authorized by § 29-215(2)(b), we need not address this issue.
Sufficiency of Evidence.
       Finally, Duarte argues that the district court erred in affirming the county court’s decision
to convict him of both alleged charges. Duarte alleges that the evidence related to his traffic stop


                                                -5-
should have been excluded and if that evidence was excluded, there would be insufficient evidence
to support his convictions. As we explained above, the county court correctly overruled Duarte’s
motion to suppress. Therefore, the utilization of the evidence which Duarte sought to suppress
could be properly considered by the county court. To the degree Duarte contends that the evidence
received at trial is insufficient to sustain his convictions, he has not provided us a record which
supports his contentions. No record of the actual trial which occurred on January 21, 2021, or any
exhibits received therein appear in our record. We note that in his praecipe for bill of exceptions
filed in the county court for purposes of appeal to the district court, Duarte asked for the “2-18-21
trial” to be included. However, the only portion of the trial which occurred that day was the
announcement of the verdict by the county judge who had previously taken the case under
advisement. It is incumbent upon the appellant to present a record which supports the errors
assigned. State v. Iromuanya, 272 Neb. 178, 719 N.W.2d 263 (2006). Absent such a record, as a
general rule, the decision of the lower court as to those errors is to be affirmed. Id.
                                          CONCLUSION
       For the reasons stated above, we affirm the district court’s decision which affirmed the
county court’s decision to overrule Duarte’s motion to suppress and to find Duarte guilty of driving
under the influence, second offense, and making an improper turn.
                                                                                        AFFIRMED.




                                                -6-